       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 1 of 22



                                                           •   I;           r·   c·   i
JOHN W. HUBER, United States Attorney (#722,~) .. ... ) ·t::.\\:; \ co Un\'
KEVIN L. SUND WALL, Assistant United StatestAttorney '(#6341)
JAMIE THOMAS, Assistant United States Attorne~ ,(~~~tOju 1\ \ \: \\ 2
LAKE DISHMAN, ~ssistant United St~tes Attorn5'y 1 e#1'6'2,7.:~) , ·r\\\
Attorneys for the Umted States of America            Db\ i:;l'J \      J '1
111 South Main Street, Ste. 1800 •Salt Lake City, Utah 84111            _..               SEALED
Telephone: (801) 524-5682                          D'1\~;:~;·,-;r:rrc:~:_;q<,
                                                          ~);__I    .__ J                   ,_




                     INTHE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, CENTRAL DIVISION




UNITED STATES OF AMERICA,                           INDICTMENT

                      Plaintiff,                    VIOLATIONS:

       vs.                                           Count 1: 18 U.S.C. §§ 1343 and 1349
                                                     (Wire Fraud Conspiracy)
YEVGENY FELIX TUCHINSKY,
ALEXSANDER V ASILIYEVICH                             Counts 2-12: 18 U.S.C.
BARSUKOV, KONSTANTIN                                 §§ 1956(a)(l)(A)(i) and 2
MIKHAYLOVICH TOMILIN, LEONID                         (Promotional Money Laundering)
ISAAKOVICH TEYF, FELIX
TSIPELZON, and RYAN MOWER,                           Counts 13-16: 18 U.S.C. §§ 1957 and 2
                                                     (Money Laundering - Spending)
                      Defendants.
                                                        Case: 2: 19-cr-00394
                                                        Assigned To: Stewart Ted
                                                        Assign. Date: 10/241.2019
       The Grand Jury alleges:
                                                        Description:

                                      BACKGROUND
       At all times relevant to the Indictment:

        1.     FedEx Ground Package System, Inc., more commonly known as FedEx

Ground ("FXG"), was a package transportation and delivery company headquartered in


                                          Page 1 of22
        Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 2 of 22




Pennsylvania. FXG operated throughout the United States, including Utah. It was a

subsidiary of FedEx Corp., headquartered in Tennessee.

        2.    To move packages across the country, FXG operated approximately thirty-

nine hubs, or distribution centers, across the United States.

        3.    One ofFXG's hubs was located in North Salt Lake, Davis County, Utah.

        4.    As part of its business model, FXG contracted with local trucking

companies, known as contracted service providers ("CSPs"), to transport packages on

behalf ofFXG.

        5.    YEVGENY "EUGENE" FELIX TUCHINSKY ("TUCHINSKY") was a

resident of Salt Lake County, Utah and/or San Diego County, California.

        6.    ALEXSANDER "ALEX" VASILIYEVICH BARSUKOV

("BARSUKOV") was a resident of Davis County, Utah, Salt Lake      Cou~ty,   Utah and/or

San Diego County, California.

        7.    KONSTANTIN MIKHAYLOVICH TO MILIN, aka KOT KOTOV,

("TOMILIN") was a resident of Moscow, Russia, Salt Lake County, Utah and/or Bucks

County, Pennsylvania.

        8.    LEONID ISAAKOVICH TEYF ("TEYF") was a resident of Raleigh, North

Carolina.

        9.     FELIX TSIPELZON ("TSIPELZON") was a resident of Salt Lake County,

Utah.

        10.    RYAN LEE MOWER ("MOWER") was a resident of Davis County, Utah.

                                          Page 2 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 3 of 22




       11.    MOWER was the Senior Linehaul Manager at the North Salt Lake FXG

hub. He was FXG's highest-ranking employee in Utah from at least 2008 to October

2019. His primary responsibilities included overseeing the FXG CSPs and ensuring each

complied with FXG policies and regulations.

       12.    Currently uncharged Co-Conspirator 1 (hereinafter "UCC-1 ") was a

resident of Morgan County.

       13.    Currently uncharged Co-Conspirator 2 (hereinafter "UCC-2") was a

resident of Salt Lake County.

       14.    SL Trucking Group LLC was originally incorporated in Utah in 2015. In

2017, the name was qhanged to Salt Lake Trucking Group ("SLTG"). SLTG and any of

its subsidiaries or affiliates were companies doing business in the state of Utah.

       15.    Defendants TUCHINSKY and BARSUKOV were owners of various

trucking companies and started many of the companies now comprised as SLTG. In or

about 2012, TOMILIN, and later in or about 2014, TEYF, purchased part of the

companies known as SLTG.

       16.    In 2012, TOMILIN invested with TUCHINSKY and BARSUKOV in

SL TG, while TO MILIN was operating businesses in Russia. TOMILIN invested in the

various trucking companies in Utah in exchange for a percentage ownership interest in

the trucking companies and to receive a share in the future profits derived from the

trucking companies. In or about 2012, TOMILIN invested at least $800,000 with

TUCHINSKY and BARSUKOV to become a one-third owner of the various FedEx

                                         Page 3 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 4 of 22




Ground trucking companies being operated by TUCHINSKY and BARSUKOV in Utah.

      17.       In or about 2014, TEYF also invested in SL TG while he was involved in

businesses both in Russia and the United States. TEYF invested approximately

$2,400,000 into SLTG. This amount was split equally amongst the then existing SLTG

owners, TUCHINSKY, BARSUKOV, and TOMILIN. Each of the owners received

$800,000 from TEYF's initial investment payment. In exchange, TEYF acquired a 25%

interest in the various FedEx Ground trucking companies that were owned and operated

by TUCHINSKY, BARSUKOV and TOMILIN.

      18.       SLTG is divided into two divisions, the SLTG FedEx Ground Division

("SLTG Ground") and the Over the Road Division ("SL TG Road"). SL TG Ground is a

group of trucking companies that contracts to carry packages for FedEx Ground. SLTG

Ground is comprised of the following companies:

       19.      Eugene Trucking, Inc. was incorporated in the State of Utah on or about

June 9, 2010.

      20.       A & Y Transportation, Inc. ("A&Y") was incorporated in the State of Utah

on June 9, 2010.

      21.       A & B Transportation, Inc. ("A&B") was incorporated in the State of Utah

on June 9, 2010.

       22.      Costa Transportation, Inc. ("Costa") was incorporated in the State of Utah

on or about October 30, 2012.

       23.      Falanga Transport, Inc. ("Falanga") was incorporated in the State of Utah

                                         Page 4 of22
          Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 5 of 22




on or about February 6, 2012.

      24.       Big Dogs Transport, Inc. ("Big Dogs") was incorporated in the State of

Utah on or about April 16, 2015.

      25.       Fusion Transport, Inc. ("Fusion") was incorporated in the State of Utah on

or aboutJuly 23, 2015.

      26.       American Star Transport, Inc. ("American Star") was incorporated in the

State o'fUtah on or about March 25, 2016.

      27.       Perun Transportation, Inc. ("Perun") was incorporated in the State of Utah

on or about March 11, 2013.

      28.       Lana Logistics ("Lana") was incorporated in the State of Utah on or about

April 3, 2013.

          29.   In or about 2010-2011, TSIPELZON, a former truck driver, became the

Manager of SLTG Ground. In this position, TSIPELZON had the primary day to day

responsibilities of running SL TG Ground. In approximately 2015, TSIPELZON became

part owner of Big Dogs and Fusion.

                                           Countl
                                      18 u.s.c. § 1349
                                   (Wire Fraud Conspiracy)

          30.    Paragraphs 1-29 are incorporated by reference as though fully set forth

herein.

          31.    Beginning sometime in and around 2009 and continuing until the present,

in the Central Division of the District of Utah and elsewhere,

                                          Page 5 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 6 of 22




                              YEVGENY TUCHINSKY,
                             ALEXSANDER BARSUKOV,
                              KONSTANTIN TOMILIN,
                                  LEONID TEYF,
                               FELIX TSIPELZON, and
                                  RYAN MOWER,

defendants herein, along with UCC-1 and UCC-2, and others known and unknown to the

grand jury, did knowingly and willfully combine, conspire, confederate, and agree with

each other, to devise and intend to devise a scheme and artifice to defraud and to obtain

money or property, by means of material false and fraudulent pretenses, representations,

and promises, and to transmit and cause to be transmitted by means of wire

communication in interstate commerce, any writings, signs, signals, pictures, and sounds

for the purpose of executing the scheme and artifice to defraud, in violation of 18 U.S. C.

§§ 1343 and 1349.


                           OBJECT OF THE CONSPIRACY

       32.    The main object of the conspiracy to defraud FXG by TUCHINSKY,

BARSUKOV, TOMILIN, TEYF, TSIPELZON ("SLTG co-conspirators") and MOWER

was to exploit MOWER's position within FXG in order to unfairly grow, give undue

preferential treatment to, and protect the SLTG co-conspirators' trucking operations so as

to make the many SLTG's businesses as lucrative as possible thereby enriching the

SLTG co-conspirators.

       33.    Sometime beginning in and around late 2009, the SL TG co-conspirators

began paying MOWER bribes. In exchange, the SLTG co-conspirators asked for and


                                         Page 6 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 7 of 22




received favors, preferential treatment, and assistance in defrauding FXG.

       34.    FXG has a strict no bribery policy in order to promote a culture of honesty

and integrity. As part of the CSP contract, FXG reserves the right to terminate a CSP's

contract if the CSP engages in bribery or corruption.

       35.    When the co-conspirators signed their contracts with FXG, they agreed to

conduct all business activities with honesty and integrity, and to comply with all federal,

state and local laws. They also agreed that FXG could terminate the contract if either

they or the CSPs violated any of these provisions of the contract.

       36.    MOWER understood that accepting bribes would result in FXG terminating

his employment.

       37.    Since at least the fall of 2009, the SLTG co-conspirators and MOWER hid

their corrupt relationship from FXG.

       38.    In return for money, the SLTG co-conspirators exploited MOWER's

position at FXG to fraudulently grow and maintain their businesses in several ways.

      MANNER AND MEANS OF THE CONSPIRACY AND OVERT ACTS
                Fraudulently Obtaining and Retaining Assigned Runs

       39.    The SLTG co-conspirators used MOWER's position to game FXG's

process governing the awarding of new runs to FXG CSPs.

       40.    A run is an overland trucking route between two or more places, between

which FXG needs packages transported by a CSP. Some runs exist only for a day.

Others runs are permanent due to the steady flow of packages between locations. A


                                         Page 7 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 8 of 22




permanent run is called an assigned run. As demand grows, FXG creates additional

assigned runs. Once created, FXG notifies CSPs that the assigned run is available for any

CSP interested to apply so the newly created run may be assigned to a CSP.

      41.     The primary way a CSP grows its business with FXG is by obtaining more

runs. In every CSP contract, FXG and the CSP agree upon established rules and

procedures by which a new assigned run will be awarded. This allows every CSP to

expect the same process every time FXG makes a new assigned run available.

       42.    Typically, the truck of a CSP that has the most points receives the assigned

run. Trucks that run assigned or unassigned runs earn points for each day. Trucks can

also earn points for positive safety inspections and during peak season. Trucks can lose

points for accidents. As such, the awarding of an assigned run should be based on merit.

       43.    MOWER's responsibility as Senior Linehaul Manager was to announce and

award new assigned runs according to the process agreed upon by FXG and the CSP's as

well as ensure the fairness and integrity of the process.

       44.    Instead, MOWER ensured that the SLTG co-conspirators' companies

received runs in at least two different ways. First, SL TG was provided preferential

treatment by MOWER in the daily assigning ofFXG unassigned runs. Unassigned runs

have set origins, but the destination changes daily and the mileage for the run varies

based on the needs ofFXG. The FXG dispatchers are supposed to assign these runs on a

rotating basis.

       45.        Second, MOWER failed to announce newly available assigned runs,

                                         Page 8 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 9 of 22




instead giving the SLTG co-conspirators assigned runs without initiating them through

the awarding procedure.

      46.    Beginning in or about 2009 and continuing until on or about January of

2018, Defendants BARSUKOV and TUCHINSKY made cash bribe payments to

MOWER of approximately $3,000 per month and used telephone and text messages to

set up meetings to deliver the bribes. Beginning no later than 2014, co-owners TOMILIN

and TEYF each became knowing and willing participants in the ongoing bribes being

paid to MOWER. Beginning in or about 2011, TSIPELZON became a knowing

participant in the ongoing bribery scheme. BARSUKOV, TUCHINSKY, TOMILIN,

TEYF, and TSIPELZON used the telephone and text messages to discuss the bribes.

TEYF would regularly call co-conspirators in Utah to ask about the status of the

trucking businesses, the success of the ongoing conspiracy, and the future returns on

TEYF's investment in SLTG. Below is a summary of the frequency of telephone

calls and text messages between TEYF using telephone numbers XXX-XXX-6818

and XXX-XXX-1141 and co-conspirators in Utah and California:

                              Dates and Approximate         Dates and Approximate
      Target Number          Number of Contacts with       Number of Contacts with
                                         -6818                         -1141
 Yevgeny Tuchinsky (cell)    11/23/2016-10/13/2017         03/12/2015-11/02/2018
 - XXX-XXX-9493              11 calls or texts             96 calls or texts
 Alexsander Barsukov (cell) 10/27/2016- 09/10/2018         03/02/2015-11/30/2018
 - XXX-XXX-4782              25 5 calls or texts           1055 calls or texts
 Konstantin Tomilin (cell) - 11/06/2016- 06/29/2018        03/01/2015-11/12/2018
 XXX-XXX-2393                206 calls or texts            163 calls or texts
 Felix Tsipelzon (cell) -    10/18/2017- 05/18/2018        03/11/2015- 09/04/2018
 XXX-XXX-9501                17 calls or texts                29 calls or texts
                                       Page 9 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 10 of 22




      47.    On or about 2014, TOMILIN caused multiple emails to be sent to him in

Russia, originating in Salt Lake City, Utah. The emails contained information related to

the conspiracy and detailed SLTG truck driver miles driven per run, and payroll

statements. TOMILIN reviewed the documents and communicated about them by email

with employees of SL TG in Salt Lake City.

       48.   The SLTG    co~conspirators   and MOWER communicated by way of text

messages and ph_one calls to further the object of the conspiracy. On May 3, 2018,

MOWER had the following text message exchange with TUCHINSKY about

TUCHISNKY being late on his bribe payments:

       Mower:        Still waiting, and doing very poorly as a result. Something needs to
                     change or I'm dead in the water.

       Tuchinsky:   Will try on Tuesday

       Mower:       I've heard that before. More than 3 months behind.

       49.    By text message dated May 10, 2018, MOWER assured TSIPELZON that

he would not post nine temp runs:

       Mower:        I am not going to post the 4 Umatilla, lima, parowan, 3/stpl/spok
                     runs (one is assigned already) that you [Tsipelzon] are running.
                     There may be others. Just letting you know.
       50.    On July 8, 2018, MOWER had the following text message exchange with

TSIPELZON about the preferential treatment TSIPELZON was receiving:

       Tsipelzon:    Yo-q think that "equitable situation" is already here?!! I'm seeing it.
                     You've gotta be kidding yourself when you say this isn't a
                     catastrophe already.

                                        Page 10 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 11 of 22




      Mower:        Not kidding myself. I have the facts. You get way more work than
                    the rules would allow.
                                         ***
      Mower:        You got 19 runs. We had a total of 24 total. You got almost 80% of
                    the total amount of work, should have been closer to 50 or so to be
                    equitable. Not sure what your expectations are beyond that. I don't
                    have a magic wand.

      51.    At the request of BARSUKOV and TUCHINSKY and in exchange for a

cash bribe, MOWER awarded the SLTG co-conspirators an assigned team run from Salt

Lake City to St. Paul, Minnesota, to Spokane, Washington, without posting the run to

allow other CSPs to compete for the run as required by FXG policy.

      52.    For a period of approximately five years, in furtherance of the conspiracy

and as a result of the bribes paid to him by his co-conspirators, MOWER allowed the

SL TG co-conspirators to keep the following nine unauthorized. assigned runs that should

have been reclassified as assigned runs and posted for other CSPs to compete for them as

required by FXG policy:

       53.   A solo run from Salt Lake City to Parowan, Utah, for a weekly total of

2,400 miles and a gross weekly income of approximately $4,000.

       54.   A solo run from Salt Lake City to Lima, Montana, for a weekly total of

2,800 miles and a weekly gross income of approximately $4,700.

       55.   Four solo runs from Salt Lake City to Umatilla, Oregon, for a weekly total

of 10,000 miles and a weekly gross income of approximately $17,000.

       56.    Three team runs from Salt Lake City to St. Paul, Minnesota, then to

Spokane, Washington, and back to Salt Lake City for a total of 12,000 weekly miles for

                                       Page 11 of22
         Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 12 of 22




the 3 runs and a weekly gross income of approximately $20,000.

         57.    From at least January 1, 2017 through July 31, 2018, the defendants

submitted weekly wire transmissions for settlement for SL TG to receive payments from

FXG. These weekly settlement wires subsequently caused interstate wire payments to be

transmitted from FXG to each of the SLTG FXG CSP's.

         58.    On February 27, 2019, TUCHINSKY met with MOWER and offered him a

bribe of $50,000 per assigned run in the form of an ownership interest for MOWER in

SLTG.

                             Manipulating the FXG Point System
         59.    With each additional run SLTG obtained through fraud and bribes, SLTG

also earned additional truck points within the FXG point system which enabled SLTG to

compete for additional future FXG runs. In addition, the SL TG co-conspirators engaged

in concealment and fraud by falsifying accident reports to FXG, which allowed SLTG to

not lose truck points.

          60.   On October 11, 2018, TSIPELZON and MOWER exchanged text messages

discussing an accident one of the SLTG trucks had in Industry, California. TSIPELZON

requested to have SLTG fix the damage themselves and not report it to FXG. The texts

state:

          Tsipelzon:     I don't wanna get hit with a safety bonus and points, so yeah- we'll
                         fix it ourselves.
         · Mower:        I've got you [covere4J.
          61.   Without MOWER's assistance, the SLTG co-conspirators would not have

                                           Page 12 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 13 of 22




been able to obtain and retain routes and grow as they did.

                          Bribing of Other FXG Dispatchers
       62.    In or about 2009 and continuing for more than three years, UCC-1 and

UCC-2, employees ofFXG, received between 750 and 1,000 bribe payments from

TUCHINSKY, BARSUKOV, and TSIPELZON, totaling approximately $20,000.00.

These cash payments were given to UCC-1 and UCC-2 for additional unassigned runs

that UCC-1 and UCC-2 were able to identify and assign to SL TG Ground.

       63.    The SLTG co-conspirators and UCC-1 and UCC-2 regularly communicated

with one another by telephone calls and text messages.

       64.    UCC-1 and UCC-2, at the request of the SLTG co-conspirators, regularly

contacted FXG hubs and stations by telephone in other states to seek additional runs for

SLTG. UCC-1 and UCC-2 received additional bribe payments for each additional run

they were able to locate and have assigned to the SLTG.

                       Hiding the True Growth of the Businesses

       65.    MOWER helped the SLTG co-conspirators grow their businesses larger

than FXG allowed by submitting false information to FXG.

       66.    Generally, FXG limits the number of semi-trucks ("tractors") a CSP owner

may have service runs originating from the same hub to fifteen. A CSP may seek an

exception to have more.

       67.    FXG does this for many reasons. It protects FXG from becoming too

dependent on one CSP in a given area. It allows FXG to spread opportunities available


                                        Page 13 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 14 of 22




among more local trucking companies. It grants FXG access to more trucking resources

that can support its transportation network.

       68.     FXG depends on its senior linehaul managers to prevent CSPs from

growing too large at a single hub. When a CSP gets too big at a particular hub, FXG

refers to this as over-scale.

       69.     Rather than follow company protocol and seek an exception to have

 additional tractors, MOWER and the SL TG co-conspirators regularly and systematically

· concealed the SL TG co-conspirators' true ownership interests and control of several

 CSPs from FXG by listing other individuals as the owner of the CSP. By doing so, the

 SLTG co-conspirators' companies operated approximately 70 runs originating from the

North Salt Lake FXG hub.

        70.    FXG Contract Service Providers are required to submit Annual Compliance

 Reports, certifying that they have updated their CSP Entity Profile. In or about April of

 2017, in furtherance of the conspiracy between the SLTG co-conspirators and MOWER

 as well as other unnamed co-conspirators, to enable SL TG to operate over scale, the

 SL TG co-conspirators submitted eight fraudulent and inaccurate Annual Compliance

 Reports and Entity Profiles. This enabled SL TC to conceal from FXG the true ownership

 and nature of each of the SLTG trucking companies. The Annual Compliance Reports

 were submitted by interstate wire transmissions through FXG's MyGroundBiz.com.

        71.    In or about April of2019, in furtherance of the conspiracy between the

 SLTG co-conspirators and MOWER as well as other unnamed co-conspirators, to enable

                                        Page 14 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 15 of 22




the SL TG to operate over scale, SL TG co-conspirators submitted eight fraudulent and

inaccurate Annual Compliance Reports and Entity Profiles. This enabled SL TG to

conceal from FXG the true ownership and nature of each of the SLTG trucking

companies. The Annual Compliance Reports were submitted by interstate wire

transmissions through FXG's MyGroundBiz.com.

                           Boosting Miles and Ghost Routes
       72.    Using MOWER's position, the SLTG co-conspirators and MOWER

falsified mileage reports so that FXG paid the SLTG co-conspirators' companies more

than they were entitled.

       73.    A CSP earns money by completing runs for FXG. The total weekly

mileage of the runs completed by a CSP is multiplied by a dollar amount per mile. Thus,

the more miles driven, the more money earned.

       74.    MOWER on occasions would inflate, or boost, the number of weekly miles

driven by one of more of the SLTG co-conspirators' companies and submit the boosted

numbers to FXG, causing FXG to overpay the SL TG co-conspirators.

       7 5.   In addition, the SL TG co-conspirators' trucking companies received

payments from FedEx Ground for "ghost routes" or runs that were never actually run by

one of their trucking companies.

       76.    On April 24, 2018, MOWER and TSIPELZON exchanged text messages

confirming that he had altered the miles of a SLTG run from 2360 to 2932, knowing that

the run had only run 2360 miles. This action caused FXG to pay SLTG for 572 miles


                                       Page 15 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 16 of 22




that were not actually traveled. TSIPELZON' s text responding to this includes a thumbs

up emoji, the words "you are so awesome," and a clapping hands emoji.

      77.    On April 18, 2018, MOWER and TSIPELZON exchanged text messages

confirming that a SLTG truck was paid for a "Denver round trip on 4/5 that did not take

place." The result was a payment being made by FXG to SLTG in the amount of

$1850.00. The text from MOWER to TSIPELZON states "[t]hat's $1850 for free. Let

Eugene know."

                        Results of the Wire Fraud Conspiracy
       78.   By fraudulently obtaining assigned runs, obtaining preferential treatment on

unassigned runs, allowing the continuous running of unauthorized runs, manipulating the

truck points system, falsely reporting accidents, actively obscuring business ownership

and growth, and falsely reporting miles to gain unearned income, the SL TG co-

conspirators' received approximately $150,000,000 dollars in FXG revenue during the

approximate ten year period of the conspiracy. During that same time period, the SLTG

co-conspirators paid bribes to UCC-1 and UCC-2 of approximately $20,000 and paid

bribes to MOWER of approximately $300,000.

       79.    All in violation of 18 U.S.C. §§ 1343 and 1349.

                                      Counts 2-12
                           18 U.S.C. §§ 1956(a)(l)(A)(i) and 2
                            (Promotional Money Laundering)
       80.    The allegations set forth in paragraphs 1-79 of the Indictment are

incorporated by reference and re-alleged as though fully set forth herein.


                                       Page 16 of22
         Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 17 of 22




         81.   On or about the dates alleged below, within the Central Division of the

District of Utah,

                                YEVGENY TUCHINSKY,
                               ALEXSANDER BARSUKOV,
                                KONSTANTIN TOMILIN,
                                  LEONID TEYF, and
                                  FELIX TSIPELZON,
the defendants herein, did knowingly conduct and attempt to conduct the following

financial transactions affecting interstate commerce, which transactions involved the

proceeds of specified unlawful activity, that is, wire fraud conspiracy in violation of 18

U.S.C. §§ 1343 and 1349, and money laundering in violation of 18 U.S.C. §§ 1956 and

1957, with the intent to promote the carrying on of such specified unlawful activity and

that while conducting and attempting to conduct such financial transactions, knew that

the property involved in the financial transactions represented the proceeds of some form

of unlawful activity all in violation of 18 U.S.C. §§ 1956(a)(l)(A)(i) and 2(a) and 2(b):


               DATE
 COUNT                              MONETARY TRANSACTIONS
               (On or About)
                                     A & Y?s AFCU account 7165-9.9 (checking)
     2         October 26, 2015     transferred $62,254.00 in criminal proceeds to A &
                                    Y's AFCU's 7165-9.l (savings) account.
                                    A & Y's AFCU account 7165-9.9 (checking)
     3         November 19, 2015    transferred $50,000.00 in criminal proceeds to A &
                                    Y's AFCU's 7165-9.l (savings) account.
                                    A & Y's AFCU account 7165-9.9 (checking)
     4         January 14, 2016     transferred $60,000.00 in criminal proceeds to A &
                                    Y's AFCU's 7165-9.l (savings) account.




                                        Page 17 of22
    Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 18 of 22




                            A & Y's AFCU account 7165-9.1 (savings)
5                          transferred $890,000.00 in criminal proceeds to A &
        May 20, 2016
                           Y's AFCU's 7165-9.9 (checking) account. Memo
                           line states "return on investment."
                           A & Y's AFCU account 7165-9.9 (checking) issued
                           check #100 to TEYF in the amount of $900,000.00
6        May 20, 2016      and the memo line states "return on investment."
                           TEYF deposited this check into his WFB account
                           ending in 5155.
                            Costa Transportation's AFCU 7748-9.9 (checking)
7                           issued check #1404 in the amount of $100,000,
         March 23, 2015
                            deposited into Salt Lake Commercial Properties
                            AFCU account 5665-5.1 (savings)
                            Salt Lake Commercial Properties AFCU account
8        March 24, 2015     5665-5.1 (savings) transferred $205,512.01 to Alta
                            Title.
                            Costa Transportation's AFCU 7748-9.9 (checking)
9                           sent a $200,000.00 wire transfer to Transportation
         June 24, 2015
                            Staffing Solutions" Brighton Bank accounting ending
                            in 3323.
                            A & Y's AFCU account 7165-9.9 (checking) sent a
10       June 24, 2015      $39,375.00 wire transfer to Transportation Staffing
                            Solutions" Brighton Bank accounting ending in 3323.
                            Eugeny Trucking's (now known as Eugene
11                          Trucking) WFB 1695 sent a wire transfer in the
         June 24, 2015
                            amount of $36,250.00 to Transportation Staffing
                            Solutions' Brighton Bank accounting ending in 3323.
                            Transportation Staffing Solutions' Brighton Bank
12                          accounting ending in 3323 transferred $309,088.49 to
         July 15, 2015
                            pay off an existing loan on the property for the
                            business.




                               · Page 18 of 22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 19 of 22




                                     Counts 13-16
                                18 U.S.C. §§ 1957 and 2
                             (Money Laundering - Spending)
       82.    The factual allegations set forth in paragraphs 1-79 of the Indictment are

incorporated by reference and re-alleged as though fully set forth herein.

       83.    On or about the dates alleged below, in the Central Division of the District

of Utah, and elsewhere,

                               YEVGENY TUCHINSKY,
                              ALEXSANDER BARSUKOV,
                               KONSTANTIN TOMILIN,
                                 LEONID TEYF, and
                                 FELIX TSIPELZON,

defendants herein, did knowingly engage and attempt to engage in the following

monetary transactions by, through and to a financial institution, affecting interstate and

foreign commerce, in criminally derived property of a value greater than $10, 000. 00, that

is the withdrawal, transfer, exchange of U.S. currency, and deposit of funds, such

property having been derived from a specified unlawful activity, that is, the proceeds of

Wire Fraud Conspiracy in violation of 18 U.S.C. §§ 1343 and 1349; all in violation of

Title 18 U.S.C. §§ 1957 and 2:




                                        Page 19 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 20 of 22




                   DATE
COUNT                                       MONETARY TRANSACTIONS
                (On or About)
                                   Eugene Tuchinsky purchased a 2.55 carat diamond
                                   ring from Tiffany and Co. in the amount of
                                   $179,550.00, charged to his Eugene Trucking
    13        August 21, 2015      American Express Card. The balance for the Eugene
                                   Trucking American Express Card balance was paid
                                   for by Eugeny Trucking's WFB account ending in
                                   1695.
                                   Barsukov purchased a 28' Regulator from Kusler
    14                             Yacht. A wire transfer in the amount of $219,124.91
              November 10, 2015
                                   was sent from A & B's AFCU 0421-3.l (savings) to
                                   Kusler Yacht as a partial payment.
                                   Barsukov purchased a 2.lct Blue Nile Diamond for
                                   $48,256.00 on the A & B Transportation American
    15                             Express Card. An online payment to American
              February 16, 2016
                                   Express was made by A & B's AFCU account ending
                                   in 0421-3.9 (checking) in the amount of $67,072.26
                                   to pay the balance on the card.
                                   Barsukov sold his real property located at 3555 E
                                   Sutton Court, Sandy, Utah and received a $98,745.72
    16        October 15, 2019     down payment into his personal AFCU account
                                   ending in 228-6.7 and obtained a trust deed for
                                   $494,500.


                    NOTICE OF INTENT TO SEEK FORFEITURE

         Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), upon conviction of

any offense in violation of 18 U.S.C. § 1343 or 1349, as set forth in this Indictment, the

defendant shall forfeit to the United States of America any property, real or personal, that

constitutes or is derived from proceeds traceable to the scheme to defraud and/or the

conspiracy. The property to be forfeited ihcludes, but is not limited to, the following:



                                        Page 20 of22
      Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 21 of 22




      •    Real property located at:

                •   5745 W 300 S, Salt Lake City, UT;

                •   1624 Caminita Solidago, La Jolla, CA, 9203 7;

                •   3424 E. Hidden Oaks Dr., Cottonwood Heights, UT;

                •   8245 The Landing Way, San Diego, CA 92127; and

                •   99 W South Temple #1205, Salt Lake City, UT 84101.

       •     A money judgment equal to the value of any property, real or personal,
             constituting or derived from proceeds traceable to the scheme to
             defraud/conspiracy and not available for forfeiture as a result of any act or
             omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C.
             § 853(p ); and
       •     Substitute property as allowed by 21 U.S.C. § 853(p) via 28 U.S.C. § 2461(c).

       Pursuant to 18 U.S.C. § 982(a)(l), upon conviction of any offense in violation of

18 U.S.C. §§ 1956and/or1957, the defendants shall forfeit to the United States of

America any property, real or personal, involved in such violations, and any property

traceable to such property. The property to be forfeited includes, but is not limited to the

following:

       •     Alexsander Vasiliyevich Barsukov's interest in a trust deed and/or promissory
             note dated on or about October 15, 2019, for $494,500 and all payments that
             A.C., M.R., and D.A. owe to Alexsander Vasiliyevich Barsukov under such
             deed/note.·
       •     A money judgment equal to the value of all property involved in the money
             laundering and any property traceable to such property and not available for
             forfeiture as a result of any act or omission of the defendant(s) for one or more
             of the reasons listed in 21 U.S.C. § 853(p).
       •     Substitute property as allowed by 21 U.S.C. § 853(p) via 18 U.S.C. § 982(b).

    GRAND JURY'S PROBABLE CAUSE FINDING REGARDING FORFEITURE

       The grand jury finds probable cause to believe that:

                                          Page 21 of22
       Case 2:19-cr-00394-DB-EJF Document 1 Filed 10/24/19 Page 22 of 22




       1)        Alexsander Vasiliyevich Barsukov has committed the crimes specified in

the above forfeiture notice;

       2)        The following property is 1) constituted or derived from proceeds traceable

to the wire fraud scheme, or 2) involved in money laundering or property traceable to

property involved in money laundering; and

       3)        In the event of Mr. Barsukov's conviction such property would be subject

to forfeiture:

            •    Alexsander Vasiliyevich Barsukov's interest in a trust deed and/or
                 promissory note dated on or about October 15, 2019, for $494,500 and all
                 payments that A.C., M.R., and D.A. owe to Alexsander Vasiliyevich
                 Barsukov under such deed/note.

                                            A TRUE BILL:


                                                 /5/
                                            FOREPERSON OF THE GRAND JURY


JOHN W. HUBER




KEVINL. SUNDWALL
Assistant United States Attorney




                                          Page 22 of22
